UNITED STATES DISTRICT COURT                                              CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                              MINUTE ORDER


BEFORE:         A. KATHLEEN TOMLINSON                            DATE:        12-17-2018
                U.S. MAGISTRATE JUDGE                            TIME:        12:25 p.m. (7 minutes)

  Flanagan, as a Trustee of the General Building Laborers' Local 66 Vacation Fund, et al.
                              v. William G. Prophy LLC, et al.
                                        CV 18-1303 (JS) (AKT)

TYPE OF CONFERENCE:                      TELEPHONE STATUS CONFERENCE

APPEARANCES:            Plaintiff        William Troy LaVelle

                        Defendant         Kyle T. Pulis

FTR: 12:25-12:32

SCHEDULING:

        This case is set down for a Telephone Status Conference on February 20, 2019 at 2 p.m.

THE FOLLOWING RULINGS WERE MADE:

        Counsel reported back today that defense counsel reviewed the audit results with his client
during a meeting at Local 66. The audit was subsequently revised and the parties are still working on
the correct numbers with respect to the amounts owed, interest and costs. Counsel believe they will
be able to resolve this matter without further litigation, but need some additional time to do so. I am
granting that request and giving the parties until February 19 to reach a resolution and file a stipulation
of discontinuance. If they do not do so by February 19, then the Court will set a case management
schedule in place at the February 20, 2019 conference.




                                                                 SO ORDERED.

                                                                 /s/ A. Kathleen Tomlinson
                                                                 A. KATHLEEN TOMLINSON
                                                                 U.S. Magistrate Judge
